Soott, Judge,
delivered the opinion of the court.
On whichever side the justice of this case may be when it is understood, it is at least now clear that the facts as found by the court do not warrant the judgment rendered for the plaintiff. He alone, according to the finding, owed the lien of thirty-four hundred dollars. When, then, by arrangement with the agent of F. B. Martin, to whom the sum secured by the lien was due, that sum was deposited with J. B. Martin & Co., Morin, the debtor, was discharged from his individual indebtedness, and became liable for his share of it *363as a member of the firm of J. B. Martin & Co. Being an equal partner, and having paid his share of the debt only, by what principle is. he authorized to recover, from his partner the amount paid by him ? It is as though Atchison, the agent, had loaned $3400 to the firm of Martin & Co. The firm being composed of two members, if one of them pays his share of the loan, by what right can he claim to recover it from his co-partner, unless on a settlement of the business of the firm it appeared that the amount was due him. The half not paid would be due by James Martin to E. B. Martin, but the evidence was that James Martin paid E. B. Martin his half of the debt of 13400. The claim of Morin is for money paid for James Martin, when the finding shows that the money paid by Morin was due by himself. If it was claimed by Morin that the money was loaned by him to James and Green Martin to pay the debt of $3400 due by them to F. B. Martin, then James and Green Martin would be indebted to Morin in that sum. Such would not be a partnership debt of the firm of Martin & Co., and Morin would be entitled to recover it from the estate of James Martin'. But neither the claim of the plaintiff Morin, nor the finding of the court, presents any such case ; nor can we see how Morin should claim only half of the debt and not the whole of it, unless he had credited Martin for the half proved to have been paid by him — a supposition not warranted by any thing contained in the record, and moreover is inconsistent with the conduct of Morin on the trial, who submitted his case without any evidence of such payment having been made. Besides, such an idea is wholly inconsistent with the written demand of the plaintiff Morin as presented to the court for allowance.
If the claim of Morin is that of a partner against his co-partner, it is obvious that any balance to which he may be entitled, depending on an adjustment of the partnership account, could not be recovered in the form of action he has adopted. It would be impossible to ascertain whether there should be a recovery until an account was taken; an object *364that could only be obtained by a petition in the nature of a bill in equity seeking an adjustment of the concerns of the partnership. We do not perceive the object of the testimony of the witness Spratt; but it is so loosely reported, without any reference to the dates of the events of which he speaks, that it would make it worse than idle to speculate as to the effect it has on the right of the plaintiff to maintain this or any other action against the estate of J. B. Green. Moreover, as the question is nowhere presented by the record, we do not conceive that there is any propriety in giving our views in relation to it.
We do not find any error in admitting the testimony, as we do not see how the defendant was injured by its introduction.
Judge Ryland concurring,
the judgment will be reversed, and the cause remanded;
Judge Leonard absent.